                    1     CITY OF LAS VEGAS
                          BRADFORD R. JERBIC
                    2     City Attorney
                          Philip R. Byrnes
                    3     Senior Litigation Counsel
                          Nevada Bar No. 166
                    4     pbyrnes@lasvegasnevada.gov
                          495 S. Main Street, Sixth Floor
                    5     Las Vegas, NV 89101
                          (702) 229-6629 (office)
                    6     (702) 386-1749 (fax)
                          Attorneys for City of Las Vegas
                    7
                                                      UNITED STATES DISTRICT COURT
                    8                                      DISTRICT OF NEVADA

                    9     DAVID LaVELLE,                                     CASE NO. 2:19-cv-01251-JCM-CWH

                  10                            Plaintiff,
                          vs.                                                STIPULATION AND [PROPOSED]
                  11                                                         ORDER TO EXTEND TIME FOR
                          CITY OF LAS VEGAS, NEVADA; AND                     DEFENDANTS TO RESPOND TO:
                  12      ROBERT BROWN, POLICE OFFICER
                          WITH LAS VEGAS METROPOLITAN                               PLAINTIFF’S COMPLAINT (ECF
                  13      POLICE DEPARTMENT, IN HIS OFFICIAL                         NO. 1); AND
                          AND INDIVIDUAL CAPACITIES,
                  14                                                                MOTION FOR PRELIMINARY
                                                Defendants.                          INJUNCTION (ECF NO. 10)
                  15
                                                                             (Second Request)
                  16

                  17             Pursuant to Local Rules IA 6-1, 6-2 and 7-1, plaintiff David LaVelle, defendant City of
                  18      Las Vegas (“City”), and defendant Robert Brown, Police Officer with Las Vegas Metropolitan
                  19      Police Department (“Brown”), by and through their respective counsel, hereby stipulate and
                  20      respectfully request that the Court extend the deadline by one (1) additional week for the City
                  21      and Brown to answer or otherwise respond to plaintiff’s verified complaint (“Complaint”), ECF
                  22      No. 1, as well as plaintiff’s motion for preliminary injunction (“Motion”). (ECF No. 10). On
                  23      August 20, 2019, the Court granted the parties' stipulation to allow the City and Brown
                  24      additional time to respond to the Complaint and Motion to allow the defending parties sufficient
                  25      time to conduct a thorough investigation into plaintiff’s allegations and to respond to the same.
                  26      The City’s and Brown’s responses to the Motion and Complaint are presently due on Monday,
                  27      September 9, 2019, and Monday, September 16, 2019, respectively.
                  28      ///
 City of Las Vegas
    495 S. Main Street
       Sixth Floor
Las Vegas, Nevada 89101                                                 1 of 3
     (702) 229-6629
                          Case 2:19-cv-01251-JCM-DJA Document 18 Filed 09/05/19 Page 2 of 3


                    1             This second extension request is not being sought to unduly delay the proceedings; rather,

                    2     good cause exists for this extension as the defending parties are working in good faith to

                    3     amicably resolve this case without further intervention from the Court. The parties stipulate that

                    4     the City and Brown will respond to the Motion by Monday, September 16, 2019 and to the

                    5     Complaint by Monday, September 23, 2019, which should afford the parties sufficient time to

                    6     settle this dispute.

                    7     ///

                    8     ///

                    9     ///

                  10      ///

                  11      ///

                  12      ///

                  13      ///

                  14      ///

                  15      ///

                  16      ///

                  17      ///

                  18      ///

                  19      ///

                  20      ///

                  21      ///

                  22      ///

                  23      ///

                  24      ///

                  25      ///

                  26      ///

                  27      ///

                  28      ///
 City of Las Vegas
    495 S. Main Street
       Sixth Floor
Las Vegas, Nevada 89101                                                 2 of 3
     (702) 229-6629
                          Case 2:19-cv-01251-JCM-DJA Document 18 Filed 09/05/19 Page 3 of 3


                    1            An additional one (1) week for the defending parties to file their responses will not alter

                    2     the date of any event or any deadline already fixed by Court order.

                    3     IT IS HEREBY STIPULATED:

                    4     Dated this 5th day of September, 2019.          Dated this 5th day of September, 2019.

                    5     /S/ ELIAS P. GEORGE                             /S/ NATHAN W. KELLUM
                          _______________________________                 ___________________________________
                    6
                          PHILIP R. BYRNES                                NATHAN W. KELLUM
                    7     Senior Litigation Counsel                       CENTER FOR RELIGIOUS EXRESSION
                          Nevada Bar No. 166                              Tennessee Bar No. 13482
                    8     ELIAS P. GEORGE                                 699 Oakleaf Office Lane, Suite 107
                          Deputy City Attorney                            Memphis, TN 38117
                    9     Nevada Bar No. 12379                            nkellum@crelaw.org
                          CITY OF LAS VEGAS
                  10      495 South Main Street, Sixth Floor              DAVID J. MERRILL
                          Las Vegas, NV 89101                             DAVID J. MERRILL, PC
                  11      pbyrnes@lasvegasnevada.gov                      Nevada Bar No. 6060
                          egeorge@lasvegasnevada.gov                      10161 Park Run Drive, Suite 150
                  12      Attorneys for City of Las Vegas                 Las Vegas, NV 89145
                                                                          david@djmerrillpc.com
                  13                                                      Attorneys for Plaintiff
                          Dated this 5th day of September, 2019.          David LaVelle
                  14
                          /S/ JACKIE V. NICHOLS
                  15      _______________________________
                          NICHOLAS D. CROSBY
                  16      MARQUIS AURBACH COFFING
                          Nevada Bar No. 8996
                  17      JACKIE V. NICHOLS
                          Nevada Bar No. 14246
                  18      10001 Park Run Drive
                          Las Vegas, NV 89145
                  19      ncrosby@maclaw.com
                          jnichols@maclaw.com
                  20      Attorneys for Robert Brown, Police Officer
                          with Las Vegas Metropolitan Police
                  21      Department
                  22                                                   IT IS SO ORDERED:
                  23
                                                                       ______________________________
                  24                                                   The Honorable
                                                                       UNITED         C.W.DISTRICT
                                                                                 STATES     Hoffman Jr.JUDGE
                                                                       United States Magistrate Judge
                  25
                                                                       DATED: September
                                                                              September ______,
                                                                                         9, 20192019.
                  26

                  27

                  28
 City of Las Vegas
    495 S. Main Street
       Sixth Floor
Las Vegas, Nevada 89101                                                 3 of 3
     (702) 229-6629
